Saxe, J. (concurring).
This case illustrates the confusion and difficulty that can arise when a trial court encroaches on the jury’s task of assessing the evidence and making findings of fact.
I agree with my colleagues that there was an ample evidentiary basis to support the jury’s finding in defendant’s favor on the issue of proximate cause, and that therefore the order setting aside the verdict and remanding for a new trial should be reversed. However, in addition to reversing the jury’s finding on causation, in one other respect the trial court improperly usurped the jury’s function and injected its own view of the evidence, by directing a verdict on the issue of negligence. I believe this error must be highlighted in order to lay out a framework *209in which to consider when circumstances are appropriate for directed verdicts in personal injury litigation.
Plaintiffs claim is that when biting into a brownie purchased at defendant Coffee Beanery, Ltd.’s kiosk, she injured herself on a one-inch-long piece of metal blade hidden in the brownie. Coffee Beanery obtained brownies from defendant Love and Quiches, a wholesale supplier of baked goods. The claimed injuries included: damage to the tooth requiring four root canal procedures, extraction of the tooth, a subsequent condition known as “dry socket,” development of temporomandibular joint problems requiring a bite-plate, physical therapy, anti-inflammatory medication and muscle relaxants, and, ultimately, gastrointestinal problems resulting in colitis, assertedly the result of medications taken in the course of treating the tooth.
It goes without saying that Love and Quiches could not affirmatively disprove plaintiffs claim that the piece of metal had been in its brownie; nor could it definitively prove its contention that the piece of metal entered the brownie at the Coffee Beanery rather than in the baking process. Its defense relied primarily on its dental expert’s conclusion that the problem within the tooth was not related to plaintiff biting on the metal blade, but was, instead, related to the breakdown of the old silver amalgam filling in the tooth, combined with stress on the tooth aggravated by the endodontic work; Love and Quiches also focused on the absence of any apparent immediate problem from the incident, the belated appearance of the alleged complications, the lack of a consensus among experts regarding the correct diagnoses, and the fact that some of plaintiffs activities belied her claims of ongoing physiological difficulties.
At the close of her direct case, plaintiff moved for a directed verdict as to liability, arguing that the presence of the piece of metal in the brownie sold by Love and Quiches was established and was necessarily the result of negligence. The trial court agreed and granted plaintiff’s motion for a directed verdict insofar as it determined that Love and Quiches was liable for producing a defective product, in negligence and under a theory of strict liability. It therefore gave the jury a verdict sheet in which the first question, “Was the defendant love and quiches desserts’ product defective?” was already answered “Yes.” The jury then proceeded to answer “No” to the proximate cause question of whether the defective product was a substantial factor in causing the plaintiffs injury.
This verdict troubled the trial court sufficiently to prompt it to set aside the verdict and order a new trial. In other words, *210the court, having itself concluded that the evidence established that defendant had been negligent, could not accept the jury’s finding that defendant was not liable. But the conundrum was of the court’s own making, and reflected a fundamental error on the part of the court.
The trial court’s decision to direct a verdict was at the bottom of the problem here. A directed verdict is only appropriate where, “upon the evidence presented, there is no rational process by which the fact trier could base a finding in favor of the nonmoving party” (Holt v Welding Servs., 264 AD2d 562, 563 [1999], lv dismissed 94 NY2d 899 [2000], quoting Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]). “[T]he evidence must be viewed in the light most favorable to . . . the nonmovants, and the court must afford [the nonmovants] every favorable inference which may properly be drawn from the evidence” (Butler v New York State Olympic Regional Dev. Auth., 292 AD2d 748, 750 [2002] [emphasis deleted]). In other words, a directed verdict is proper only where there is only one possible conclusion to reach. This was not such a situation.
“Issues of negligence, foreseeability and proximate cause involve the kinds of judgmental variables which have traditionally, and soundly, been left to the finders of fact to resolve even where the facts are essentially undisputed” (Rotz v City of New York, 143 AD2d 301, 304 [1988]). The types of “judgmental variables” necessitating submission of an issue of fact to a jury include not only the need to weigh competing evidence, but also the need to assess the credibility of the witnesses. In directing the verdict on negligence, the trial court failed to recognize the presence of an issue of fact regarding plaintiffs credibility.
We must bear in mind that a jury is entitled to simply reject the credibility of any witness, in part or in whole (see PJI 1:37 [2003] ). The jury need not accept testimony offered by a party simply because the opposing party offered no contrary testimony (see Brennan v Bauman & Sons Buses, 107 AD2d 654 [1985]). “If everything or anything had to be believed in court simply because there is no witness to contradict it, the administration of justice would be a pitiable affair” (see id. at 655, quoting Punsky v City of New York, 129 App Div 558, 559 [1908]). The jury was fully entitled to reject plaintiffs claims in their entirety, if it so chose; it could even have rejected the assertion that there had been a piece of metal in the brownie.
In directing a verdict on the negligence issue, the trial court was in effect finding that the brownie into which plaintiff bit *211contained the piece of metal, and that the metal had been present in the brownie at the time it left Love and Quiches’ premises. Yet, the jury’s rejection of at least some of plaintiffs evidence, in order to find against plaintiff on the issue of proximate cause, was a reminder that it is the jury, not the court, that is the finder of fact, with the authority to accept or reject plaintiffs evidence.
The jury, by finding no proximate cause, may have decided that it believed the view of defendant’s dental expert as to causation; or, it could have concluded that plaintiffs injuries did not occur in the way she testified, or found that plaintiffs ailments were psychosomatic rather than resulting from biting into a piece of metal; it could even have rejected plaintiffs assertion that she bit into a piece of metal in the brownie. So, while the jury’s conclusion confounded the trial court, this was only because the trial court failed to recognize that the jury had the right and obligation to independently assess evidence and find facts, even when its findings were contrary to those implicitly made by the court.
In fact, any rejection of plaintiffs claims by the jury would have been well-founded, in view of the evidence showing that she lived her normal life for the week following the incident, that when she then visited her dentist, he was unable to observe any damage to the tooth, and that during times in which she claimed to have suffered severe pain and disability, she took part in activities that belied her claims.
The prospect of resolving an issue as a matter of law based upon undisputed evidence is tempting for a court. Indeed, this Court has granted summary judgment based upon fact claims which a defendant could not controvert because no one other than the plaintiff was present at the time (see e.g. Yurkovich v Kvarner Woodworking, 289 AD2d 183 [2001]). Yet, where undisputed factual assertions may still be rejected as a matter of credibility, we should guard against bypassing the role of the jury as assessors of the evidence.
Certainly, there are circumstances in which determinations of negligence may properly be made in the context of a directed verdict. Initially, of course, directed verdicts dismissing negligence claims are appropriate whenever the court perceives an absence of evidence supporting a finding of negligence (see e.g. Minor v Triborough Bridge & Tunnel Auth., 215 AD2d 218 [1995]).
It may also be appropriate for a trial court to direct a verdict in favor of a plaintiff as to negligence where the defendant was *212actually present at the series of events culminating in injury, and is therefore in a position to offer a contrary narrative if one exists, yet failed to contradict the plaintiff’s description of events. This occurred in Karasz v Ship (180 AD2d 467 [1992]), in which the defendant plastic surgeon failed to contradict the assertion that he had neglected to inform the patient of a potential consequence of the surgery; the directed verdict against him on the issue of liability was therefore held proper (see also Jackson v Young, 226 AD2d 230 [1996], lv denied 88 NY2d 814 [1996]).
However, the present matter is not such a case. In this case, as in most cases, evaluation of the evidence included the obligation to evaluate the credibility of each witness, including plaintiff. The events culminating in plaintiffs injuries were not established facts which defendant could have disputed from personal knowledge of the events. Defendant’s inability to directly controvert her assertions, not having been present at the time, should not prevent defendant from calling into question the accuracy or truthfulness of plaintiffs assertions.
Our civil justice system in personal injury cases is based upon the principle that it is the jury that determines issues of fact, “deciding] what has or has not been proved” (PJI 1:6 [2003]). It being the task of the jury to make findings of fact, even where the trial court perceives the facts to be entirely one-sided, the far better course is to leave to the jury the initial determination of the essential factual issues of negligence, foreseeability and proximate cause, in which is subsumed the assessment of the witnesses’ credibility. Even where the court perceives the facts to be entirely one-sided, it always has the option of thereafter granting a judgment notwithstanding the verdict (CPLR 4404 [a]). This cautious approach to a trial court’s independent assessment of the evidence allows for the possibility that the reviewing appellate court will disagree with the trial court’s view of the evidence, while protecting against the prospect that a new trial will be required.
Mazzarelli and Lerner, JJ., concur with Nardelli, J.P.; Saxe, J., concurs in a separate opinion.
Order Supreme Court, New York County, entered June 11, 2003, reversed, on the law, the facts and in the exercise of discretion, without costs, plaintiffs’ motion to set aside the verdict denied and the jury verdict reinstated.